DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-12 and 16-19 of U.S. Patent No. 10,525,213 (hereinafter 213’) in view of Carebay Europe Ltd. (WO 2015/132234) in that:
Regarding claim 1, 213’ teaches a medicament delivery device comprising: a housing; a biased medicament delivery member guard arranged movable in relation to said housing from a proximally extended position to a retracted position; a power pack comprising a plunger rod and a spring arranged to act on said plunger rod; a release clip movable in relation to said housing and arranged to said plunger rod for releasably holding said plunger rod with the spring in a tensioned state; a rotator rotatably arranged inside said housing, wherein said rotator is arranged with a guide element and a medicament delivery member guard lock element; wherein said medicament delivery member guard comprises a release clip activation element operably arranged to act on said release clip for releasing said plunger rod, wherein said medicament delivery member guard is further arranged with an actuator arranged to cooperate with said guide element for turning said rotator, upon movement of said medicament delivery member guard to the retracted position, and wherein, upon movement of said medicament delivery member guard back to the proximally extended position, said actuator engages said medicament delivery member guard lock element and locks said medicament delivery member guard in a shielding position after removal of said medicament delivery device from a medicament delivery site (see claim 1 of 213’) but does not teach and a damping element arranged adjacent to a proximally directed surface of a transversal wall of the housing.  However, Carebay  Europe Ltd. teaches a medicament delivery device comprising a damping element (55, Fig. 2) arranged adjacent (near) to a proximally directed surface of a transversal wall of the housing (proximal end wall of 4, see Fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by 213’ by adding the dampening element taught by Carebay Europe Ltd. for providing a cushioning between a cartridge and carrier of the device to prevent breakage of the cartridge (see pg. 24, lines 2-4).
Regarding claim 7, 213’ in view of Carebay Europe Ltd. teaches wherein said rotator is arranged with said guide element and said medicament delivery member guard lock element on an outer surface of said rotator (see claim 1 of 213’).  
Regarding claim 8, 213’ in view of Carebay Europe Ltd. teaches wherein the release clip actuates the power pack (see claim 1 of 213’).  
Regarding claim 9, 213’ in view of Carebay Europe Ltd. teaches wherein the release clip activation element comprises a plurality of distally directed tongues (see claim 16 of 213’).    
Regarding claim 10, 213’ in view of Carebay Europe Ltd. teaches wherein said plurality of distally directed tongues are arranged to act on at least one activation surface on said release clip (see claim 17 of 213’).   
Regarding claim 11, 213’ in view of Carebay Europe Ltd. teaches wherein said release clip is arranged turnable inside said housing (see claim 18 of 213’).    
Regarding claim 12, 213’ in view of Carebay Europe Ltd. teaches wherein said at least one activation surface comprises an inclined surface such that interaction between said plurality of distally directed tongues and said inclined surface causes a turning of said release clip from a blocking position to a release position (see claim 19 of 213’).    
Regarding claim 13, 213’ in view of Carebay Europe Ltd. teaches wherein said spring comprises a drive spring (see claim 2 of 213’).  
Regarding claim 14, 213’ in view of Carebay Europe Ltd. teaches wherein said spring comprises a constant force spring (see claim 3 of 213’).    
Regarding claim 15, 213’ in view of Carebay Europe Ltd. teaches further comprising: a roll rotatably attached to a distal end of said plunger rod, wherein said spring is wound on said roll (see claim 4 of 213’).    
Regarding claim 16, 213’ in view of Carebay Europe Ltd. teaches further comprising: an indication protrusion configured to provide one or more of a tactile indication or an audible indication during a dose delivery sequence (see claim 10 of 213’).    
Regarding claim 17, 213’ in view of Carebay Europe Ltd. teaches wherein said indication protrusion is capable of providing tactile indications during said dose delivery sequence (see claim 12 of 213’).    
Regarding claim 18, 213’ in view of Carebay Europe Ltd. teaches wherein said indication protrusion comprises an elongated fixed pin arranged with teeth operably engaging a protrusion arranged to said plunger rod (see claim 11 of 213’).  
Regarding claim 19, 213’ in view of Carebay Europe Ltd. teaches wherein said medicament delivery member guard is urged in a proximal direction by a medicament delivery guard spring (see claim 8 of 213’).   
Regarding claim 20, 213’ in view of Carebay Europe Ltd. teaches wherein said medicament delivery guard spring is arranged between a distally directed wall part of said medicament delivery guard and a proximally directed surface of said housing (see claim 9 of 213’).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carebay Europe Ltd. (WO 2015/132234) listed on the IDS dated 01/16/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Carebay teaches a medicament delivery device (1, Fig. 1) comprising: a housing (4, Fig. 1); a biased medicament delivery member guard (13, see Fig. 2, and pg. 17, lines 13-16) arranged movable in relation to said housing (4) from a proximally extended position (stand-by/ready position, see and pg. 18, lines 5-10) to a retracted position (activate/injection position, see and pg. 18, lines 5-10); a power pack (8 and 9, see Figs. 3 and 8) comprising a plunger rod (9, see Fig. 9) and a spring (8, see Fig. 9) arranged to act on said plunger rod (9, see pg. 13, lines 18-20); a release clip (14, see Figs. 6-7) movable in relation to said housing (4, see pg. 19, lines 4-7 where latch 14 rotates relative to housing 4) and arranged to said plunger rod (9, see pg. 19, lines 14-16) for releasably holding said plunger rod (9) with the spring (8) in a tensioned state (see pg. 20, lines 1-12, the engagement between notch 23 and protrusion 24 prevents axial movement of the plunger 9 and spring 8 in either direction); a rotator (60, see Fig. 5) rotatably arranged inside said housing (4, see pg. 21, lines 1-5), wherein said rotator (60) is arranged with a guide element (63, see Fig. 5 and pg. 21, lines 10-15) and a medicament delivery member guard lock element (64, Fig. 5); and a damping element (55, Fig. 2) arranged adjacent (near) to a proximally directed surface of a transversal wall of the housing (4, see Fig. 2 below), wherein said medicament delivery member guard (13) comprises a release clip activation element (29, see Figs. 4-5) operably arranged to act on said release clip (14) for releasing said plunger rod (9; see pg. 21, lines 17-20 and pg. 22, lines 1-12), wherein said medicament delivery member guard (13) is further arranged with an actuator (51a, see Fig. 4) arranged to cooperate with said guide element (63) for turning said rotator (60, see pg. 21, lines 12-15), upon movement of said medicament delivery member guard (13) to the retracted position (activate/injection position, see pg. 21, lines 10-15), and wherein, upon movement of said medicament delivery member guard (13) back to the proximally extended position (stand-by/ready position), said actuator (51a) engages said medicament delivery member guard lock element (64, see Fig. 5) and locks said medicament delivery member guard (13) in a shielding position after removal of said medicament delivery device from a medicament delivery site (see pg. 22, lines 1-12, also please note that the 54 in line 9 should be 64).  
[AltContent: textbox (distal end of medicament container)]Examiner’s Annotated Fig. 2
[AltContent: arrow][AltContent: textbox (transversal wall)][AltContent: arrow]
    PNG
    media_image1.png
    326
    758
    media_image1.png
    Greyscale

Regarding claim 2, Carebay teaches wherein the damping element (55) is arranged such that, when a medicament container (10) is placed in the medicament delivery device (1), the damping element (55) is arranged between the proximally directed surface of the transversal wall of the housing (4, see Fig. 2 above) and a distal end surface of the medicament container (10, see Fig. 2 above).  
Regarding claim 3, Carebay teaches wherein said damping element (55) is a separate component from said housing (4, see Fig. 2 illustrating 4 and 55 as separate components).  
Regarding claim 5, Carebay teaches wherein said damping element (55) comprises resilient material comprising rubber or plastic (see pg. 24, lines 4-6).  
Regarding claim 8, Carebay teaches wherein the release clip (14) actuates the power pack (8/9, see pg. 19).  
Regarding claim 9, Carebay teaches wherein said plurality of release clip activation elements (29) comprise a plurality of distally directed tongues (see Fig. 4 illustrating 29 as distally directed tongues).
Regarding claim 10, Carebay teaches wherein said plurality of distally directed tongues (29) are arranged to act on at least one activation surface (31, see Fig. 7) on said release clip (14, see pg. 19, lines 1- and Figs. 4 and 7).
Regarding claim 11, Carebay teaches wherein said release clip (14) is arranged turnable inside the housing (4, see pg. 19, lines 4-7 where latch 14 rotates).
Regarding claim 12, Carebay teaches wherein said at least one activation surface (31) comprises an inclined surface (31a, see Fig. 7 and pg. 19, lines 1-4 where 31a is an angled cam surface) such that interaction between said plurality of distally directed tongues (29) and said inclined surface (31a) causes a turning of said release clip (14) from a blocking position to a release position (see pg. 19, lines 1-7 and pg. 20, lines 14-19).
Regarding claim 13, Carebay teaches wherein said spring (8) comprises a drive spring (see pg. 13, lines 18-20).
Regarding claim 15, Carebay teaches further comprising a roll (37, see Fig. 8) rotatably attached to a distal end (9b, see Fig. 8) of said plunger rod (9), wherein said spring (8) is wound on said roll (37, see pg. 14, lines 3-16, spool 37 rotates to wind and unwind spring 8).
Regarding claim 16, Carebay teaches further comprising: an indication protrusion (17/21, Fig. 8) configured to provide one or more of a tactile indication or an audible indication during a dose delivery sequence (see pg. 24, lines 7-10).  
Regarding claim 18, Carebay teaches wherein said indication protrusion (17 and 21) comprises an elongated fixed pin (17) arranged with teeth (see pg. 24, lines 17-20) operably engaging a protrusion (21) arranged to said plunger rod (9, see pg. 24, lines 7-10).
Regarding claim 19, Carebay teaches wherein said medicament delivery member guard (13) is urged in a proximal direction by a medicament delivery guard spring (7, see Fig. 4 and pg. 17, lines 13-16).  
Regarding claim 20, Carebay teaches wherein said medicament delivery guard spring (7) is arranged between a distally directed wall part (13c) of said medicament delivery guard member (13) and a proximally directed surface (4b) of said housing (4, see Figs. 2 and 4 and pg. 17, lines 16-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carebay Europe (WO 2015/132234) listed on the IDS dated 01/16/2020) Schwab et al. (Pub. No. 2014/0350516) in view of Markussen (Pub. No. 2011/0034902).
Regarding claim 17, Carebay does not teach wherein said indication protrusion (17 and 21) is capable of providing tactile indications during said dose delivery sequence.  However, Schwab et al. teaches an indication mechanism (146 and 148, see Fig. 17) that provides audile and/or tactile feedback ([0054] and [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Carebay Europe Ltd. such that the engagement between the clicker track 17 and clicker arm 21 provides audible and tactile feedback as taught by Schwab et al. for providing additional sensory feedback to the user (Schwab et al., [0054]) and for informing the user when the injection has been completed if the user is visually impaired or the injection site is at a position which is not readily visible to the user during injection (see Markussen, [0063]).
Allowable Subject Matter
Claims 4, 6-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of claim 4 is indicated as allowable subject matter if rewritten in independent form including all the limitations of claim 1 because claim 4 recites “wherein said damping element is integral with said transversal wall” and in Fig. 2 of Carebay Europe Ltd the dampening element 55 is not integral with the back wall of the housing 4 and it is the Examiner’s position that it would not have been obvious to one of ordinary skill in the art to modify the device taught by Carebay Europe Ltd. such that elements 55 and 4 are integral.
The subject matter of claim 7 is indicated as allowable subject matter if rewritten in independent form including all the limitations of claim 1 because claim 7 recites “wherein said rotator is arranged with said guide element and said medicament delivery member guard lock element on an outer surface of said rotator.”  In Fig. 5 of Carebay Europe Ltd. the rotator (60) has both the guide element (63) and the medicament delivery guard lock (64) located on an inner surface of the rotator (60, see Carebay Europe Ltd. Fig. 5) and it is the Examiner’s position that it would not have been obvious to one of ordinary skill in the art to modify the device taught by Carebay Europe Ltd. such that elements 63 and 64 are located on the outer surface of 60 because such modification would not ensure that the device and each individual cooperating component of the device would operate as intended.
The subject matter of claim 14 is indicated as allowable subject matter if rewritten in independent form including all the limitations of claim 1 because claim 14 recites “wherein said spring comprises a constant force spring” and Carebay Europe Ltd. specifically states on pg. 14, line 19 that “More preferably spring 8 is not a constant-fore spring (CFS).”  Therefore, it would not have been obvious to one of ordinary skill in the art to modify the device taught by Carebay Europe Ltd. to have a constant force spring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783